Title: From John Quincy Adams to William Stephens Smith, 23 January 1804
From: Adams, John Quincy
To: Smith, William Stephens



Dear Sir
Washington 23. January 1804.

I have to offer you my best acknowledgments for your obliging attention to my demands before the Commissioners of Bankruptcy, against Bird, Savage and Bird—If the demand of the United States has a preference to all others I am afraid the Government will not readily charge themselves with mine—I am however much obliged to you for the hint; of which I shall avail myself if it can be done with propriety.
I have already forwarded to London a demand against the partners there, on the Commission issued against them in England—As I expect to be in New-York, in March or April, on my way home, I shall then take with me and exhibit at the Commissioners’ Office the protested bills, which I have in my possession, as well as the account of the House, signed by themselves.
With my affectionate regards to Mrs. Smith and the children, I remain, Dear Sir, yours sincerely
